Case 1:21-cv-02719-KPF Document 24 Filed 09/16/21 Page 1 of 2




                                           MEMO ENDORSED
  Case 1:21-cv-02719-KPF Document 24 Filed 09/16/21 Page 2 of 2




Application GRANTED. Defendant Sall Restaurant and Lounge,
LLC's response to the Complaint will be due on or before
November 8, 2021. Given that Defendant was served on April
28, 2021 (Dkt. #14), and has been the beneficiary of
Plaintiff's prior extension requests (Dkt. #15, 17, 19), the
Court does not anticipate granting any further extensions.
The initial pretrial conference scheduled for October 7, 2021,
is hereby ADJOURNED to November 19, 2021, at 4:30 p.m.

In the Court's August 26, 2021 Order granting Plaintiff's
prior request for an extension on Defendants' behalf, it
stated that it expected Plaintiff to commence default judgment
proceedings in the event Defendants had not appeared in this
matter by the then-scheduled October 7, 2021 initial pretrial
conference. (Dkt. #20). Consistent with that Order,
Plaintiff's proposed Order to Show Cause and supporting
paperwork as to Defendants 818 10th LLC and 818 10th Investor
Group LLC will be due on or before October 15, 2021.

Dated:    September 16, 2021          SO ORDERED.
          New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
